q FFZE,ES
tz§aatsra f§§$?t§at at Wa”‘mtwu
at Seatt£e

UNITED STATES BANKRUPTCY COURT v 11 3 §§ § z
WESTERN DISTRICT OF WASHINGTON 3§§:§'§§%§§ § g:gRTGHER §§
, v s l a if d .

J /""\
dr

 

      

 
 

 

In re: Jennifer Gabbard Case 14-45582 Case Number;

 

Pet'ition for Payment
Debtor($)_ Transworld System, Inc. Of Unclaimed Funds

 

 

 

 

59.42

l. l am petitioning to receive funds in the total amount of $ , which amount was paid into the Court on

l 1/2/2017 [date(s)] by the case trustee as unclaimed funds on behalf of the following creditor/debtor:

Name: Transworld System, lnc.

Address: 955 Tacoma Ave. S Suite 302A, Tacoma WA 98402
Last four digits of SS# or Tax lD#: XX-XXXXXXX

 

 

2. l believe l am entitled to receive the requested funds based upon the following [check the statement(s) that apply]:

|:l a. l am the creditor/debtor named in paragraph l, and the owner of the funds appearing on the records of this
Court, as evidenced by the attached documents, including a current driver’s license and social security card
(if an individual).

I'_`| b. l am the attorney in fact for the creditor/debtor named in paragraph l, with authority to receive such funds,
and am authorized by the attached notarized, original, Power of Attorney to file this application on the behalf
of the creditor/debtor.

l:l c. l am the assignee or successor-in-interest of the creditor/debtor named in paragraph l, or the assignee’s or
succes sor-in-interest’ s representative, as evidenced by the attached documents establishing chain of ownership
and/or assignment

K\ d. l am a duly authorized corporate officer (if a corporation) or a general partner (if a partnership) and a
representative of the creditor/ debtor named in paragraph l, as demonstrated by the attached documentation,
including, if applicable, the corporate seal.

l:l e. l am the representative of the estate of the deceased creditor/ debtor named in paragraph l, as evidenced by the
attached certified copies of death certificate and other appropriate probate documents which substantiate my
right to act on behalf of the decedent’s estate.

|:l f. Subparagraphs (a) through (e) above do not apply. As evidenced by the attached documents, l am entitled

to such monies because:

 

 

 

3. l have no knowledge that any other party may be entitled to these funds and l am not aware of any dispute regarding these
funds.

4. Pursuant to 28 U.S.C. § 2042, on [date], I mailed a copy of this completed application (with all
supporting documentation) to: United States Attorney, 700 Stewart St., Ste. 5220, Seattle WA 98101-1271.

 

WAW l lS.Fl (1/12/2010) Application for Payment of Unclaimed Funds - Page l of 2

l understand that, pursuant to 18 U.S,C. § 152, l shall be fined not more than $5,000, or imprisoned not more than five
years, or both, if l have knowingly and fraudulently made any false statements in this document or the accompanying
supporting documents l further understand that any indications of fraud detected by the Court will be turned over to the

U. S. Attorney for possible prosecution

I declare (or certify, or verify, or state) under penalty of perjury under the laws of the United States of America,

that the foregoing statements and information are true and correct.

)' /`}
, .I . ~’ ’ :
§ "‘ j ' f .\ §

 

 

 

L/! ' t/;tj,»“fi;>§ . . . if »~.~.r.-",`t`
Dated: iii § f .»‘ Petitioner’s Signature ,! KT:?`/ .!“§!/'“' ‘
Petitioner’s Name ASChl€y Durham
Addresg 955 Tacoma Ave S. Suite 302A

 

Tacoma, WA 98402

 

Telephone Number ( 253 ) 627-8065

 

NOTARY:

. t t_ C;`*, ; é}?` . . . . .
On this day, `T t g , l certify that l know or have satisfactory evidence that (insert name and title of
signer) §§ iii/ami mr w fiat f/V! iS the P€rSOH

 

who appeared before me, and said person acknowledged that (he/she) signed this instrument and acknowledged it to be

(his/her) free and voluntary act for the uses and purposes mentioned in the instrument

/ w /?7 ..
//@1” i%/

Notary Public t/' U
(SEAL) My commission expires 3 “"[ ” 3“[

State of £:t}/fi

 

 

 

 

~_._E`
iiva public Residingat P?¢‘Mf/ ”i/’…
State of Washington al
GRETCHEN E SEIPP
MY COMM|SS!ON EXP|RES

MARCH 1, 2021

 

WAW 118.Fl (1/12/2010) Applicat_ion for Payment of Unclaimed Funds v Page 2 of 2

